Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 2, 2015

                                       No. 04-14-00805-CV

                  IN THE INT OF MC, MC, MC, MC, AND MC, Children,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-02868
                      Honorable Charles E. Montemayor, Judge Presiding

                                          ORDER
        This is an accelerated appeal of the trial court’s order terminating appellants’ parental
rights. Accordingly, the disposition of this appeal is governed by the standards set forth in Rule
6.2 of the Texas Rules of Judicial Administration which requires this appeal to be brought to
final disposition within 180 days of the date the notice of appeal is filed. TEX. R. JUD. ADMIN.
6.2.

        The notice of appeal was filed in this appeal on November 19, 2014. Confusion and
delays in the filing of the reporter’s record extended the deadline for the filing of the appellants’
briefs to March 9, 2015. The brief for the father was filed on March 9, 2015, and the brief for
the mother was filed on March 12, 2015. The State’s brief in response to the father’s brief was
filed on March 25, 2015. The State’s brief in response to the mother’s brief is due to be filed by
April 1, 2015.

        On March 27, 2015, the State filed a motion for extension of time to file the State’s brief
in response to the mother’s brief. The motion requests a twenty-day extension to April 21, 2015.
Given the prior delays and the requirement that this appeal be brought to final disposition by
May 19, 2015, the motion is GRANTED IN PART. The State’s brief in response to the mother’s
brief must be filed no later than April 13, 2015.

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2015.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court